Citation Nr: 0909924	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  03-26 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of septorhinoplasty, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of fracture of the third, fourth, and fifth 
metacarpals of the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to 
October 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 1997 and May 2002 decisions by the 
RO.

This case was previously before the Board in November 2006.  
The Board remanded the two issues listed above for additional 
evidentiary development.  A third issue (entitlement to an 
increased (compensable) rating for postoperative residuals of 
a left inguinal hernia) was remanded for issuance of a 
statement of the case (SOC) pursuant to Manlincon v. West, 12 
Vet. App. 238 (1999).  See 38 C.F.R. §§ 19.26, 19.29.

In September 2007, the RO furnished the Veteran an SOC 
relative to the matter of his entitlement to a compensable 
rating for postoperative residuals of a left inguinal hernia.  
Inasmuch as no substantive appeal as to that issue has since 
been received, the Board has no jurisdiction to consider it 
further.  See 38 U.S.C.A. §§ 7105(d), 7108; 38 C.F.R. 
§§ 20.200, 20.202, 20.302.  The issues developed for the 
Board's review are as set forth above, on the title page.

The Board's present decision is limited to the matter of the 
Veteran's entitlement to an increased rating for 
postoperative residuals of septorhinoplasty.  For the reasons 
set forth below, his claim for an increased (compensable) 
rating for residuals of fracture of the third, fourth, and 
fifth metacarpals of the left hand is being REMANDED for 
additional development.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDING OF FACT

The Veteran's service-connected nasal disability is not shown 
to be manifested by incapacitating episodes of sinusitis, 
chronic osteomyelitis, polyps, migraines, prostrating attacks 
of headache, or objective evidence of purulent discharge or 
crusting; although he has a deviated septum, he does not have 
at least a 50 percent obstruction of the nasal passages on 
both sides or a complete obstruction on one side.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
postoperative residuals of septorhinoplasty have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97 (Diagnostic Codes 
6502, 6510-6514, and 6522), 4.124a (Diagnostic Code 8100) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an increased rating for postoperative 
residuals of septorhinoplasty.  He says that he has 
"multiple episodes" of sinus problems.  During a hearing 
held in August 2006, he testified that he suffered from sinus 
headaches and constant, clear drainage.  He stated that his 
eyes bothered him a lot and that he had difficulty breathing 
out of the left side of his nose.  He also suggested that he 
had used antibiotics in the past.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to satisfy element (1), 
above, in the context of a claim for increased compensation, 
VA must notify the claimant that, in order to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).   If the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must also provide the 
claimant at least general notice of that requirement.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from zero to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation (e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability).  Id. at 43-44.

In the present case, the Board finds that VA has satisfied 
its duty to notify with respect to the claim that is 
currently being adjudicated.  By way of a VCAA notice letter 
sent to the Veteran in May 2008, the RO informed the Veteran 
that, in evaluating his claim for increase, it would consider 
evidence of the nature and symptoms of his condition; the 
severity and duration of his symptoms; and the impact of his 
condition and symptoms on employment and daily life.  He was 
provided the diagnostic criteria under which his disability 
would be evaluated, and was notified of the manner in which 
disability ratings are assigned.  Examples of the types of 
evidence he could submit were also provided.  Although the 
required notice was not provided until after the Veteran's 
claim was initially adjudicated, the claim was subsequently 
re-adjudicated in a July 2008 supplemental SOC (SSOC), 
thereby correcting any defect in the timing of the notice.  
See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The Veteran's service treatment records 
have been obtained, as have records of post-service VA 
medical treatment.  He has been examined, and he has not 
identified and/or provided complete releases for any 
additional evidence that exists and can be procured.  No 
further development action is required.

II.  The Merits of the Veteran's Appeal

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  In assessing a claim 
for an increased rating, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Injuries that result in deviation of the nasal septum are 
evaluated under the criteria set forth at 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (2008).  A maximum rating of 10 percent 
is assigned if there is 50 percent obstruction of the nasal 
passages on both sides or complete obstruction on one side.  
Id.

Sinusitis is evaluated under the criteria set forth at 
38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 (2008).  A 10 
percent rating is assigned if there are one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or if there are three to six non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 30 percent rating is assigned if there are 
three or more incapacitating episodes per year requiring 
prolonged antibiotic treatment, or if there are more than six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.  The 
highest available schedular rating, 50 percent, is assigned 
following radical surgery with chronic osteomyelitis, or 
where there is near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus and 
purulent discharge or crusting after repeated surgeries.  Id.  
An "incapacitating episode" of sinusitis is one that 
requires bed rest and treatment by a physician.  Id. (Note).

Allergic rhinitis is evaluated under the criteria set forth 
at 38 C.F.R. § 4.97, Diagnostic Code 6522 (2008).  A 10 
percent rating is assigned if there is a greater than 50 
percent obstruction of the nasal passages on both sides or 
complete obstruction on one side, without polyps.  If polyps 
are present, a 30 percent rating is warranted.  Id.

Migraine headaches are evaluated in accordance with the 
criteria set forth at 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2008).  If the condition is manifested by 
characteristic prostrating attacks averaging less than one in 
two months over the last several months, a zero percent 
rating is warranted.  If the condition is manifested by 
characteristic prostrating attacks averaging one in two 
months over the last several months, a 10 percent rating is 
warranted.  If the condition is manifested by characteristic 
prostrating attacks averaging once a month over the last 
several months, a 30 percent rating is warranted.  The 
maximum available schedular rating, 50 percent, is warranted 
where the condition is manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Id.

In the present case, the record shows that the RO established 
service connection for residuals of fracture of nasal bones 
in August 1987.  The disability was originally evaluated as 
zero percent (noncompensably) disabling.  In September 1988, 
the Veteran underwent a septorhinoplasty to relieve a nasal 
airway obstruction.  The RO recharacterized his disability as 
status post septorhinoplasty and assigned a temporary total 
disability rating therefor, from September 18 to November 1, 
1988, based on a period of convalescence.  38 C.F.R. § 4.30.

The prior zero percent rating was thereafter resumed and 
remained in effect until August 1992, when the RO increased 
the evaluation to 10 percent, effective from August 24, 1990, 
and assigned a temporary total rating from December 30, 1991 
to March 10, 1992, based on a period of convalescence 
following bilateral endoscopic ethmoidectomies, left 
sphenoidotomy, and bilateral nasal antral windows in January 
1992.  The Board denied a claim for increase in November 
2000, and the Veteran filed the present claim for increase 
later that same month.

The evidence obtained in connection with the Veteran's 
current claim includes, among other things, a VA clinical 
record, dated in February 2000, which indicates that a 
computed tomography (CT) scan was negative for evidence of 
sinusitis or skull base dehiscence.  The evidence also 
includes clinical records, dated from February to November 
2000, wherein he complained of intermittent, clear rhinorrhea 
and denied headaches and dizziness.  In April 2000, his nose 
was found to be clear with no polyps.

The Veteran was examined for VA compensation purposes in June 
2001.  He complained of difficulty breathing through his nose 
and said that it caused a yellow, foul smelling discharge.  
He also reported pain in his cheeks, close to his nose, and 
indicated that he had sinus attacks "from time to time."  
On examination, he had no obvious nasal obstruction.  There 
was mild tenderness over the paranasal sinuses to direct 
percussion, bilaterally.  An x-ray of the nasal bones was 
noted to be normal.  

In June 2004, a VA physician indicated that the Veteran 
carried diagnoses of deviated nasal septum and allergic 
rhinitis and that they caused obstructed air flow.  
Associated clinical records show that his medications 
included Cetirizine, Flunisolide, and sodium chloride nasal 
spray.  In November 2006, it was noted that he had mild nasal 
congestion.

The Veteran underwent another VA examination for compensation 
purposes in September 2007.  He complained of difficulty 
breathing through the left side of his nose.  He reported 
having constant, clear drainage and post nasal drip that 
caused him to gag.  He also reported a lot of sneezing, 
especially in the fall and some in the spring with pollen.  
He complained that he had headaches around his eyes two to 
three hours per day and some lightheadedness later in the 
day.  It was noted that he had not had to go to bed as a 
result of nasal symptoms and that he had not had to use 
antibiotics during the past two years.  It was also noted 
that a CT scan showed post-surgical changes, without any 
active infection, and that his sinuses all had air and were 
open.

On examination, the Veteran had an abnormal, mildly deviated 
septum to the left.  The degree of obstruction was judged to 
be 70 percent.  There was no obstruction on the right.  His 
nasal mucosa were pale and there were no polyps.  There was 
no purulent discharge or crusting and he had no pain or 
tenderness of the sinuses.  The examiner noted that the 
Veteran did not have incapacitating episodes of acute 
sinusitis requiring bed rest or prolonged antibiotics and 
care by a physician; that he had not had non-incapacitating 
episodes of acute sinusitis requiring antibiotic treatment in 
the last two years; that there was no evidence of chronic 
sinusitis by CT scan; and that he exhibited no evidence of 
chronic osteomyelitis.

On VA neurological examination in October 2007, the Veteran 
reported that he had headaches that occurred coincident with 
nasal congestion.  The examiner opined, in pertinent part, 
that there was no evidence of any chronic post-service 
headache condition separate from the Veteran's sinus problem.

Based on a review of the evidence in this case, and the 
applicable law and regulations, the Board finds that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent for the Veteran's service-
connected nasal disorder.  Although the Veteran exhibits 
deviation of the nasal septum presently, the evidence does 
not show that he has at least a 50 percent obstruction of the 
nasal passages on both sides or a complete obstruction on one 
side.  His disability is not shown to be manifested by 
incapacitating episodes of sinusitis or chronic 
osteomyelitis, and there is no objective evidence to show 
that sinusitis is presently characterized by purulent 
discharge or crusting.  Indeed, the VA examiner in September 
2007 noted that there was no evidence of chronic sinusitis by 
CT scan.  The Veteran does not have polyps in his nasal 
passages, he has not been diagnosed with migraines, and his 
disability is not shown to be manifested by prostrating 
attacks of headache.  The greater weight of the evidence is 
against the assignment of a higher schedular evaluation.

In arriving at this conclusion, the Board has considered 
whether the Veteran is entitled to a "staged rating."  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  It is the 
Board's conclusion, however, that the Veteran's disability 
has never been more than 10 percent disabling since the time 
that the underlying claim for increase was filed.  A "staged 
rating" is not warranted.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2008).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the Veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The Veteran's disability picture, characterized 
by symptoms of nasal obstruction, headaches, pain, and 
discharge, is fully contemplated by the schedular rating 
criteria.  There is nothing in the record to suggest that his 
disability picture is so exceptional or unusual as to render 
impractical the application of the regular schedular 
standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 
(2008).  The appeal of this issue must be denied.




ORDER

A rating in excess of 10 percent for postoperative residuals 
of septorhinoplasty is denied.


REMAND

When this case was remanded in November 2006, the Board 
requested, among other things, that the Veteran be scheduled 
for an examination of his left hand.  The examiner was to 
review the claims file, examine the Veteran, conduct any 
testing deemed necessary, fully describe any and all 
functional deficits affecting the left hand, and offer an 
opinion with respect to which deficits, if any, were at least 
as likely as not due to service-connected fractures of the 
third, fourth, and fifth metacarpals of the left hand, and 
which, if any, were more likely attributable to other causes.

The evidence of record shows that the requested (orthopedic) 
examination was conducted in September 2007.  (A separate 
neurologic examination was conducted by a different examiner 
in October 2007.)  The orthopedic examiner opined, in effect, 
that it was unlikely that any of the Veteran's current left 
hand deficits were related to service.  In arriving at that 
conclusion, the examiner relied, in part, on that fact that 
he was unable to confirm that the Veteran suffered fractures 
of the left third, fourth, and fifth metacarpals of the left 
hand during service.  The examiner stated, "there is no 
evidence of fractures of the third, fourth, and fifth 
metacarpals."

The Veteran's service treatment records do, in fact, document 
that the fractures in question occurred while on active duty.  
Specifically, in January in 1955, the Veteran was noted to 
have fallen and injured his left hand.  He had swelling and 
tenderness over the entire dorsum, most marked over the 
lateral three carpal-metacarpal joints, and X-rays were 
interpreted to reveal nondisplaced fractures of the bases of 
the third, fourth, and fifth metacarpal bones. 

In written argument, the Veteran's representative maintains 
that a remand is required because the opinion offered by the 
orthopedic examiner was based on an inaccurate factual 
premise.  The Board agrees.  See, e.g., Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (a medical opinion based on an 
inaccurate factual premise has no probative value).  
Clarification of this matter is required.  38 C.F.R. § 19.9 
(2008).

For the reasons stated, this case is REMANDED for the 
following actions:

(Please note that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
Expedited handling is requested.) 

1.  Return the claims file to the VA 
orthopedic examiner (J. D.) who previously 
evaluated the Veteran in September 2007.  
The examiner should be asked to again review 
the claims file, including the service 
treatment records documenting in-service 
fractures of the third, fourth, and fifth 
metacarpal bones (contained in a manila 
envelope in Volume I of the claims file), 
and prepare a supplemental report indicating 
the extent to which, if any, the evidence 
documenting the fractures impacts on his 
prior opinion as to whether the Veteran has 
any current functional deficits of the left 
hand that are at least as likely as not 
(i.e., 50 percent or more likely) 
attributable to service.  If the examiner 
who previously evaluated the Veteran is 
unavailable, schedule the Veteran for an 
examination by another examiner for purposes 
of obtaining the necessary information.  A 
complete rationale for all opinions should 
be supplied.

2.  Thereafter, take adjudicatory action on 
the Veteran's claim for a compensable rating 
for residuals of fracture of the third, 
fourth, and fifth metacarpals of the left 
hand.  If the benefit sought remains denied, 
furnish an SSOC to the Veteran and his 
representative.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


